Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 02, 2019

The Court of Appeals hereby passes the following order:

A19E0043. CHATMAN v. THE STATE.

      On April 6, 2019, Appellant Stephaine Chatman filed the instant emergency
motion in this Court, seeking an order instructing the clerk of the Hancock Superior
Court to transmit the records in her criminal case to this Court. This Court has since
received the records, and Chatman’s appeal has been docketed to the August 2019
term. Accordingly, Chatman’s emergency motion, which is now duplicative of the
direct appeal docketed as Case No. A19A1848, is DISMISSED as moot.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/02/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.